           Case 1:20-cv-01125-ELR Document 69 Filed 10/20/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

DELTA AIR LINES, INC.,

               Plaintiff and Counterclaim         C.A. No. 1:20-CV-01125 (ELR)
               Defendant,

      v.

MARRIOTT INTERNATIONAL, INC.,

               Defendant and
               Counterclaim Plaintiff,

and MARRIOTT WORLDWIDE
CORPORATION,

      Counterclaim Plaintiff.



                           CERTIFICATE OF SERVICE

      Counsel for Defendant and Counterclaim Plaintiff Marriott International,

Inc. and Counterclaim Plaintiff Marriott Worldwide Corporation (individually and

collectively “Marriott”), hereby certifies that on October 6, 2020, a copy of the

Document Subpoena of Delta Dental Plans Association was served by electronic

mail to all attorneys of record for Plaintiff and Counterclaim Defendant.




                                            -1-
         Case 1:20-cv-01125-ELR Document 69 Filed 10/20/20 Page 2 of 5




        Counsel for Marriott also certifies that the Document Subpoena of Delta

Dental Plans Association was served on Delta Dental Plans Association c/o Steven

R. Olson, 1515 West 22nd Street, Suite 450, Oak Brook, IL 60523 on October 7,

2020.




                                        /s/ Virginia L. Carron
                                        Virginia L. Carron (Ga. Bar No. 112770)
                                        FINNEGAN, HENDERSON, FARABOW,
                                              GARRETT & DUNNER, L.L.P.
                                        271 17th Street, NW, Suite 1400
                                        Atlanta, Georgia 30363
                                        Telephone: (404) 653-6452
                                        Fax: (404) 653-6444
                                        Email: virginia.carron@finnegan.com

                                        Danny M. Awdeh (admitted pro hac vice)
                                        Douglas A. Rettew (admitted pro hac vice)
                                        FINNEGAN, HENDERSON, FARABOW,
                                              GARRETT & DUNNER, L.L.P.
                                        901 New York Avenue, NW
                                        Washington, DC 20001
                                        Telephone: (202)-408-4000
                                        Fax: (202) 408-4444
                                        Email: danny.awdeh@finnegan.com
                                        Email: doug.rettew@finnegan.com

                                        Morgan E. Smith (admitted pro hac vice)
                                        Benjamin F. Tookey (pro hac vice pending)
                                        FINNEGAN, HENDERSON, FARABOW,


                                         -2-
Case 1:20-cv-01125-ELR Document 69 Filed 10/20/20 Page 3 of 5




                                  GARRETT & DUNNER, L.L.P.
                            3300 Hillview Avenue
                            Palo Alto, CA 94304
                            Telephone: (650) 849-6600
                            Fax: (650) 849-6666
                            Email: morgan.smith@finnegan.com
                            Email: benjamin.tookey@finnegan.com

                            Attorneys for Defendant and Counterclaim
                            Plaintiff Marriott International, Inc. and
                            Counterclaim Plaintiff Marriott Worldwide
                            Corporation




                             -3-
Case 1:20-cv-01125-ELR Document 69 Filed 10/20/20 Page 4 of 5
Case 1:20-cv-01125-ELR Document 69 Filed 10/20/20 Page 5 of 5
